971 So. 2d 803 (2007)
Christopher R. MAZZELLA, individually and as Inspector General of Miami-Dade County, Florida, Petitioner,
v.
DADE COUNTY POLICE BENEVOLENT ASSOCIATION, INC., and Miami-Dade County, Florida, Respondents.
No. 3D07-442.
District Court of Appeal of Florida, Third District.
July 25, 2007.
Rehearing and Rehearing Denied January 8, 2008.
William L. Richey; H. Eugene Lindsey, Miami, for petitioner.
Rhea P. Grossman, for Dade County Police Benevolent Association, Inc.
Murray A. Greenberg, Miami-Dade County Attorney and Lee Kraftchick, Assistant County Attorney, for Miami-Dade County, Florida.
Before GERSTEN, C.J., and SHEPHERD and SUAREZ, JJ.
Rehearing and Rehearing En Banc Denied January 8, 2008.
SUAREZ, J.
Christopher R. Mazzella, individually, and as Inspector General of Miami-Dade County, Florida, petitions this court for a writ of prohibition to prevent the trial court from proceeding with this action. Specifically, petitioner alleges that the trial court lacks subject matter jurisdiction. We deny the petition for prohibition. See Fla. Home Builders Ass'n v. Dep't of Labor & Employment Sec., 412 So. 2d 351 (Fla.1982); City of Lynn Haven v. Bay County Council of Registered Architects, Inc., 528 So. 2d 1244 (Fla. 1st DCA 1988).
Petition for Writ of Prohibition denied.